*712Contrary to the father’s contention, the Family Court properly determined that the petitioner established, by clear and convincing evidence, that it exercised diligent efforts to encourage and strengthen the parental relationship by, among other things, attempting to help him find adequate housing and referring him to parenting classes and therapy (see Social Services Law § 384-b [7]; Matter of Star Leslie W., 63 NY2d 136, 142 [1984]). Despite those efforts, the father failed to plan for the future of the children by failing to complete the necessary programs and failing to take steps to acquire appropriate housing (see Matter of Beyonce H. [Baranaca H.], 85 AD3d 1168 [2011]). Accordingly, the Family Court properly found that the father permanently neglected the children.
Furthermore, the Family Court properly determined that it was in the best interests of the children to terminate the father’s parental rights, thus freeing the children for adoption by their foster parents (see Matter of Anthony R. [Juliann A.], 90 AD3d 1055 [2011]). Angiolillo, J.E, Florio, Belen and Roman, JJ., concur.